DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Rejection of Claims Under § 101
Applicant’s arguments, see Remarks page 1, filed on 9/14/2022, with respect to claim 8 have been fully considered and are persuasive.  The rejection of claim 8 has been withdrawn. 

The Rejection of Claims Under §112
Applicant’s arguments, see Remarks page 1, filed on 9/14/2022, with respect to claim 7 have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 

The Rejection of Claims Under §103
Applicant’s arguments filed on 9/14/2022, directed at the amended claims submitted on 9/14/2022 were considered, but are moot in view of new rejections made below in response to the latest amendments by applicant.

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 recites “storing the calculated first hash code together with the identifier of the trained neural network in a secure database;  obtaining a second hash code assigned to the identifier from the secure database; and verifying or rejecting the trained neural network by comparing the calculated first hash code to the second hash code”. Since the first hash code and the second hash code are both from the secure database, comparing the first hash code to the second hash code always results in a match between first hash code and the second hash code and verifying the trained neural network as a result.  The Examiner suggests that the limitation “obtaining a second hash code assigned to the identifier from the secure database” be replaced with “calculating a second hash code using the predetermined hash function from the one or more characteristic features of the obtained trained neural network”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "storing the calculated first hash code of the trained neural network together with the identifier of the trained neural network in the secure database ". However, claim 7 depends upon claim 1, which recites “obtaining a second hash code assigned to the identifier from a secure database”. It is unclear whether the hash code stored in the secure database is the first hash code or the second hash code. Therefore, claim 7 is indefinite.
Similarly, Claims 14 and 15 recite the limitation "storing the calculated first hash code together with the identifier of the trained neural network in the secure database ". However, Claims 14 and 15 depend upon claim 9, which recites “obtaining a second hash code assigned to the identifier from a secure database”. It is unclear whether the hash code stored in the secure database is the first hash code or the second hash code. Therefore, claims 14 and 15 are indefinite.

		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9-11, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Troia (US 20190265701), further in view of Li (CN 109698822 A) , and further in view of Sheller (US 2019/0042937).

Regarding claims 1 and 9, Troia teaches A method for verifying characteristic features of a trained neural network (see [0002]: “The present disclosure relates generally to semiconductor memory and methods, and more particularly, to apparatuses and methods related to artificial neural network integrity verification”), the method comprising: 
obtaining the trained neural network (see [0037] and Figs. 2 and 4B: “an AI controller (e.g., 208-2) can read … the synaptic weight and bias information from memory (e.g., 206-1) and can provide both to a safety controller (e.g., 208-3)”. And see [0028] and FIG. 2: “the storage memory 206-1 is used to store the ANN partition table 207 as well as for data matrix 209 storage. The data matrix 209 can include the various ANN partition data such as the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211, which can be stored as various vectors, matrices, and/or combinations thereof”. And see [0036]: “FIG. 4B is flow diagram associated with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. At 490, the method includes storing, in a memory (e.g., 206-1) sets of synaptic weights and biases (e.g., matrix data 209) corresponding to respective ANN partitions”. And see [0040] and FIG. 5A: “an ANN partition can comprise, for example, all of the nodes of a particular layer within an ANN, a subset of nodes from a particular layer, or a subset of nodes from two or more different layers of an ANN. … In general, an ANN partition refers to a subset of nodes of a particular ANN”. The Examiner interprets an ANN partition comprising all of the nodes of all of the layers of an ANN as the trained neural network. The Examiner interprets reading the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211 taught in [0037] as obtaining the trained neural network) as well as an identifier assigned to the neural network (see [0029]: “FIG. 3 is an example of an ANN partition table 307 that can be used in association with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. The ANN partition table 307 includes cryptographic codes 319-0 (DIGEST0), 319-1 (DIGEST1), . . . , 319-n (DIGESTn) for “n” respective ANN partitions 317-0 (PARTITION0), 317-1 (PARTITION1), . . . , 317-n (PARTITIONn)”. Also see [0021] and Fig. 1: “the memory 106 can store an ANN partition table (e.g., partition table 307) comprising cryptographic codes corresponding to respective ANN partitions”. In the scenario that the ANN partition corresponding to PARTITION0 is an ANN partition comprising all of the nodes of all of the layers of an ANN , the Examiner interprets PARTITION0, which is an identifier for an artificial neural network, as an identifier assigned to the neural network);
determining one or more characteristic features of the trained neural network (see [0037] and Figs. 2 and 4B: “an AI controller (e.g., 208-2) can read … the synaptic weight and bias information from memory (e.g., 206-1) and can provide both to a safety controller (e.g., 208-3)”. And see [0028] and FIG. 2: “the storage memory 206-1 is used to store the ANN partition table 207 as well as for data matrix 209 storage. The data matrix 209 can include the various ANN partition data such as the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211”. The Examiner interprets reading the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211 as determining one or more characteristic features of the trained neural network);
calculating a first hash code using a predetermined hash function from the one or more characteristic features of the trained neural network (see [0038] and Fig. 4B: “At 494, the integrity verification operation includes generating, using the sets of synaptic weights and biases read from the memory, respective verification cryptographic codes corresponding to the one or more ANN partitions. As described above, the verification cryptographic codes comprise respective verification cryptographic codes generated by performing the hash on the concatenated respective sets of synaptic weights and biases”. The Examiner interprets the hash code generated “using the sets of synaptic weights and biases read from the memory” as a first hash code); 
obtaining a second hash code assigned to the identifier from a (see [0029]: “FIG. 3 is an example of an ANN partition table 307 that can be used in association with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. The ANN partition table 307 includes cryptographic codes 319-0 (DIGEST0), 319-1 (DIGEST1), . . . , 319-n (DIGESTn) for “n” respective ANN partitions 317-0 (PARTITION0), 317-1 (PARTITION1), . . . , 317-n (PARTITIONn)”. Also see [0021] and Fig. 1: “the memory 106 can store an ANN partition table (e.g., partition table 307) comprising cryptographic codes corresponding to respective ANN partitions”. The Examiner interprets the ANN partition table 307 stored in the memory 106 as a database. In the scenario that the ANN partition corresponding to PARTITION0 is an ANN partition comprising all of the nodes of all of the layers of an ANN , the Examiner interprets PARTITION0, which is an identifier for an artificial neural network as an identifier assigned to the neural network.  And see [0030] and Fig. 3: “each code 319 can be a digest generated using a cryptographic hash algorithm that can be represented by the equation: DIGESTn=HASH(S∥B) where “DIGESTn” is the cryptographic code corresponding to the partition (e.g., partition “n”), “S” is the set of all synaptic weights contained in the partition, “B” is the set of all biases contained in the partition, and “∥” represents concatenation. As noted above, in a number of embodiments, “HASH” can be an unkeyed hash algorithm such as SHA-1, SHA-224, SHA-256, MD5, MD6, etc”. And see [0037] and Figs. 2, 3 and 4B: “As shown at 493, performing the integrity verification operation can include reading, from the memory, the sets of synaptic weights and biases corresponding to the one or more ANN partitions, as well as the cryptographic codes corresponding to the one or more ANN partitions. For instance, an AI controller (e.g., 208-2) can read the partition table as well as the synaptic weight and bias information from memory (e.g., 206-1) and can provide both to a safety controller (e.g., 208-3)”. The Examiner interprets reading the cryptographic codes generated using a cryptographic hash algorithm corresponding to the one or more ANN partitions from the partition table 307 as obtaining a second hash code assigned to the identifier from a … database); and 
verifying or rejecting the trained neural network by comparing the first hash code to the second hash code (see [0013]: “embodiments can prevent such data integrity issues from causing and/or becoming a safety concern. For example, responsive to determining that the weight and bias information being elaborated has changed since being stored, embodiments can issue a safety warning to a control component responsible for performing actions based on the elaborated output from performing such action. As one specific example, consider elaboration of sensor inputs by an electronic control unit (ECU) of an autonomous vehicle utilizing an ANN. The output of such elaboration may affect various vehicle subsystems responsible for braking, steering, accelerating, etc. In such circumstances, elaboration based on inaccurate and/or incorrect weight and bias information may result in unsafe braking, turning, acceleration, etc. However, an integrity verification operation in accordance with a number of embodiments of the present disclosure can confirm the integrity of weight and bias information prior to the ECU executing the various functions that may be affected by elaboration of the information. Accordingly, the various ECU functions may be prevented from being performed responsive to detection of a data integrity failure”. And see [0039] and Fig. 4B: “At 495, the integrity verification operation includes comparing the cryptographic codes corresponding to the one or more ANN partitions with the respective verification cryptographic codes. At 496, the integrity verification operation includes providing an indication of an integrity verification failure responsive to determining that one or more of the cryptographic codes is different than a corresponding one of the verification cryptographic codes. The indication can be in the form of a safety warning sent from a safety controller to a main controller that is responsible for controlling system operations based on received outputs from the ANN (e.g., via an AI controller)”. And see [0031]: “The safety controller can, while the AI controller is elaborating the inputs, newly generate (e.g., calculate) a cryptographic code (which may be referred to as a “verification cryptographic code”) and compare it to the corresponding cryptographic code from the partition table 307. The verification cryptographic code is generated in the same manner as the original cryptographic code (e.g., the cryptographic codes stored in table 307). For instance, “HASH (S∥B)” is used to generate the verification cryptographic code, where “S” is the set of all synaptic weights contained in a partition (e.g., partition.sub.n), and “B” is the set of all biases contained in the partition. The comparison resulting in a match can provide some assurance regarding the integrity of the weight and bias data being used by the AI controller”. Also see [0026]).  
Troia differs from claims 1 and 9 in that it fails to teach that the database storing the second hash code assigned to the identifier is a secure database (emphasis added).
In the same field of endeavor, Li teaches a joint learning method and system based on a public block chain and an encrypted neural network. The method comprises the following steps of: enabling the terminal to download a universal neural network model pre-constructed on the server; performing Training using local data, obtaining gradient updating data and encrypting the gradient updating data; acquiring encrypted data and a first identification code, sending the encrypted data to a server; calculating a hash value of the first identification code and uploading the hash value to the block chain; enabling a server to decrypte encrypted data, obtaining the sum of the second identification code and the gradient updating data, calculating the hash value of the second identification code, then verifying whether the hash value of the first identification code is consistent with the hash value of the second identification code or not, if yes, updating the universal neural network model by using the sum of the gradient updating data, otherwise, not updating (see abstract).
Specifically, Li teaches obtaining a second hash code assigned to the identifier from a secure database (see abstract: “calculating a hash value of the first identification code and uploading the hash value to the block chain”. The Examiner interprets the blockchain as a secure database. And see abstract: “verifying whether the hash value of the first identification code is consistent with the hash value of the second identification code”. Verifying whether the hash value of the first identification code stored in the blockchain is consistent with the hash value of the second identification code inherently involves obtaining the hash value of the first identification code from the blockchain because otherwise the hash value of the first identification code is not available for the verification. The Examiner interprets obtaining the hash value of the first identification code from the blockchain as obtaining a second hash code assigned to the identifier from a secure database).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Troia by substituting the memory 106 (a database) storing the second hash code assigned to the identifier with the blockchain (a secure database) storing the second hash code assigned to the identifier taught by Li. It would have been obvious because Li teaches that doing so achieves the following benefit: “The joint learning method and system based on a public blockchain and an encrypted neural network provided by the embodiments of the present invention ensure that the gradient update data transmitted by the terminal has not been tampered with by writing the calculated identification code into the blockchain” (see Li, Machine Translation, page 14, [0054]).

Troia modified in view of Li fails to teach wherein the one or more characteristic features of the trained neural network comprise one or more details on at least one of a training method or a training dataset used for training the trained neural network.  
In the same field of endeavor, Sheller teaches determining one or more characteristic features of the trained neural network; calculating a first hash code using a predetermined hash function from the one or more characteristic features of the trained neural network (see [0075] and Fig. 3: “a hash of the local training data is compared against the committed hashes stored in the hash ledger 337 by the local data accesser 335”. The Examiner interpret the local training data as the one or more characteristic features of the trained neural network); 
obtaining a second hash code (see [0069] and Figs. 3, 5A: “If the new training data is allowed to be used (e.g., block 512 returns a result of YES), or if the new training data is trusted (e.g., block 506 returns a result of YES), the example local data throttler 325 creates a hash of the new training data. (Block 515)”. And see[0070] and Figs. 3, 5A: “The example local data throttler 325 saves the hash in the hash ledger 337 in an uncommitted state. (Block 518). In the uncommitted state, the local training data corresponding to the stored hash is not allowed to be used in the training process. As disclosed in connection with FIG. 5B, the hash may later be committed to thereby allow use of the new training data”. The Examiner interprets the hash ledger 337 as a database); and 
verifying or rejecting (see [0075] and Fig. 3: “a hash of the local training data is compared against the committed hashes stored in the hash ledger 337 by the local data accesser 335. Only those local data items having corresponding hashes stored in the hash ledger 337 are allowed to be used for training. That is, if the local data accesser 335 determines that the hash of the local training data does not match any of the committed hashes of the prior training data (e.g., suggesting that the local training data has been tampered with), that local training data is not allowed to be used for training”),
wherein the one or more characteristic features of the trained neural network comprise one or more details on at least one of a training method or a training dataset used for training the trained neural network (see [0075] and Fig. 3: “a hash of the local training data is compared against the committed hashes stored in the hash ledger 337 by the local data accesser 335”. The Examiner interpret the local training data as the one or more characteristic features of the trained neural network).  
Both Sheller and Troia modified in view of Li teach verifying the integrity of characteristic features of a neural network using hash codes. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Troia modified in view of Li by letting the one or more characteristic features of the trained neural network comprise one or more details on a training dataset used for training the trained neural network, as taught Sheller. It would have been obvious for the following reason: Sheller teaches: “An edge may poison their training data to introduce backdoors into the model (e.g., a data poisoning attack), and may even adapt the poisoned data over time to achieve limited forms of other attacks (e.g., an adaptive data poisoning attack)” (see Sheller [0017]). “Only those local data items having corresponding hashes stored in the hash ledger 337 are allowed to be used for training. That is, if the local data accesser 335 determines that the hash of the local training data does not match any of the committed hashes of the prior training data (e.g., suggesting that the local training data has been tampered with), that local training data is not allowed to be used for training. For example, using an adaptive data the attack, an attacker may submit different training data rapidly in an attempt to damage the integrity of the model” (see Sheller [0075]). 

Regarding claims 3, 10 and 18, Li further teaches wherein the secure database is part of a blockchain network (see abstract: “calculating a hash value of the first identification code and uploading the hash value to the block chain”. The Examiner interprets the blockchain as a secure database).  

Regarding claim 4, Troia further teaches wherein the one or more characteristic features of the trained neural network further include: 
an architecture and a weight of the trained neural network (see [0037] and Figs. 2 and 4B: “an AI controller (e.g., 208-2) can read … the synaptic weight and bias information from memory (e.g., 206-1) and can provide both to a safety controller (e.g., 208-3)”. And see [0028] and FIG. 2: “the storage memory 206-1 is used to store the ANN partition table 207 as well as for data matrix 209 storage. The data matrix 209 can include the various ANN partition data such as the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211”. The Examiner interprets the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211 as the one or more characteristic features of the trained neural network).  

Regarding claim 11, Troia further teaches wherein the one or more characteristic features further include at least one of an architecture of the trained neural network, a provider of the trained neural network, or a weight of the trained neural network (see [0037] and Figs. 2 and 4B: “an AI controller (e.g., 208-2) can read … the synaptic weight and bias information from memory (e.g., 206-1) and can provide both to a safety controller (e.g., 208-3)”. And see [0028] and FIG. 2: “the storage memory 206-1 is used to store the ANN partition table 207 as well as for data matrix 209 storage. The data matrix 209 can include the various ANN partition data such as the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211”. The Examiner interprets the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211 as the one or more characteristic features of the trained neural network).  

Regarding claim 14, Troia further teaches the operations further comprising: 
uploading the trained neural network to a platform assigned to the (see [0036] and FIG. 4B: “At 490, the method includes storing, in a memory (e.g., 206-1) sets of synaptic weights and biases (e.g., matrix data 209) corresponding to respective ANN partitions”); 
assigning the identifier to the trained neural network (see [0029]: “FIG. 3 is an example of an ANN partition table 307 that can be used in association with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. The ANN partition table 307 includes cryptographic codes 319-0 (DIGEST0), 319-1 (DIGEST1), . . . , 319-n (DIGESTn) for “n” respective ANN partitions 317-0 (PARTITION0), 317-1 (PARTITION1), . . . , 317-n (PARTITIONn)”. Also see [0021] and Fig. 1: “the memory 106 can store an ANN partition table (e.g., partition table 307) comprising cryptographic codes corresponding to respective ANN partitions”. In the scenario that the ANN partition corresponding to PARTITION0 is an ANN partition comprising all of the nodes of all of the layers of an ANN , the Examiner interprets PARTITION0, which is an identifier for an artificial neural network as the identifier assigned to the trained neural network);
determining the one or more characteristic features of the trained neural network; calculating the first hash code using the predetermined hash function from the one or more characteristic features of the trained neural network (see [0036] and Fig. 4B: “At 491, the method includes storing, in the memory, cryptographic codes for the respective ANN partitions. The cryptographic codes can be, for example, digests generated by performing a hash on the respective sets of synaptic weights and biases”); and 
storing the calculated first hash code together with the identifier of the trained neural network in the (see [0036] and Fig. 4B: “At 491, the method includes storing, in the memory, cryptographic codes for the respective ANN partitions. The cryptographic codes can be, for example, digests generated by performing a hash on the respective sets of synaptic weights and biases. The digests can be stored in a partition table such as partition table 207 shown in FIG. 2 and partition table 307 shown in FIG. 3”. And see [0029]: “FIG. 3 is an example of an ANN partition table 307 that can be used in association with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. The ANN partition table 307 includes cryptographic codes 319-0 (DIGEST0), 319-1 (DIGEST1), . . . , 319-n (DIGESTn) for “n” respective ANN partitions 317-0 (PARTITION0), 317-1 (PARTITION1), . . . , 317-n (PARTITIONn)”).  

Troia differs from claim 14 in that it fails to teach that the database storing the calculated first hash code of the trained neural network, the identifier of the trained neural network and associated with the platform is a secure database (emphasis added).
In the same field of endeavor, Li teaches storing a calculated hash code of a program and an identifier of the program in a secure database (see abstract: “calculating a hash value of the first identification code and uploading the hash value to the block chain”. The Examiner interprets the blockchain as a secure database. And see abstract: “verifying whether the hash value of the first identification code is consistent with the hash value of the second identification code”. Verifying whether the hash value of the first identification code stored in the blockchain is consistent with the hash value of the second identification code inherently involves obtaining the hash value of the first identification code from the blockchain because otherwise the hash value of the first identification code is not available for the verification).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Troia by substituting the memory 106 (a database) storing the hash code assigned to the identifier with the blockchain (a secure database) storing the hash code assigned to the identifier taught by Li. It would have been obvious because Li teaches that doing so achieves the following benefit: “The joint learning method and system based on a public blockchain and an encrypted neural network provided by the embodiments of the present invention ensure that the gradient update data transmitted by the terminal has not been tampered with by writing the calculated identification code into the blockchain” (see Li, Machine Translation, page 14, [0054]).

Regarding claim 16, Troia teaches A method for verifying characteristic features of a neural network (see [0002]: “The present disclosure relates generally to semiconductor memory and methods, and more particularly, to apparatuses and methods related to artificial neural network integrity verification”), the method comprising: 
uploading a trained neural network to a platform assigned to a (see [0036] and FIG. 4B: “At 490, the method includes storing, in a memory (e.g., 206-1) sets of synaptic weights and biases (e.g., matrix data 209) corresponding to respective ANN partitions”);
assigning an identifier to the trained neural network (see [0029]: “FIG. 3 is an example of an ANN partition table 307 that can be used in association with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. The ANN partition table 307 includes cryptographic codes 319-0 (DIGEST0), 319-1 (DIGEST1), . . . , 319-n (DIGESTn) for “n” respective ANN partitions 317-0 (PARTITION0), 317-1 (PARTITION1), . . . , 317-n (PARTITIONn)”. Also see [0021] and Fig. 1: “the memory 106 can store an ANN partition table (e.g., partition table 307) comprising cryptographic codes corresponding to respective ANN partitions”. In the scenario that the ANN partition corresponding to PARTITION0 is an ANN partition comprising all of the nodes of all of the layers of an ANN , the Examiner interprets PARTITION0, which is an identifier for an artificial neural network as the identifier assigned to the trained neural network);
determining one or more characteristic features of the trained neural network; calculating a first hash code using a predetermined hash function from the one or more characteristic features of the trained neural network  (see [0036] and Fig. 4B: “At 491, the method includes storing, in the memory, cryptographic codes for the respective ANN partitions. The cryptographic codes can be, for example, digests generated by performing a hash on the respective sets of synaptic weights and biases”); 
storing the calculated first hash code together with the identifier of the trained neural network in a (see [0036] and Fig. 4B: “At 491, the method includes storing, in the memory, cryptographic codes for the respective ANN partitions. The cryptographic codes can be, for example, digests generated by performing a hash on the respective sets of synaptic weights and biases. The digests can be stored in a partition table such as partition table 207 shown in FIG. 2 and partition table 307 shown in FIG. 3”. And see [0029]: “FIG. 3 is an example of an ANN partition table 307 that can be used in association with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. The ANN partition table 307 includes cryptographic codes 319-0 (DIGEST0), 319-1 (DIGEST1), . . . , 319-n (DIGESTn) for “n” respective ANN partitions 317-0 (PARTITION0), 317-1 (PARTITION1), . . . , 317-n (PARTITIONn)”);  
obtaining the trained neural network (see [0037] and Figs. 2 and 4B: “an AI controller (e.g., 208-2) can read … the synaptic weight and bias information from memory (e.g., 206-1) and can provide both to a safety controller (e.g., 208-3)”. And see [0028] and FIG. 2: “the storage memory 206-1 is used to store the ANN partition table 207 as well as for data matrix 209 storage. The data matrix 209 can include the various ANN partition data such as the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211, which can be stored as various vectors, matrices, and/or combinations thereof”. And see [0036]: “FIG. 4B is flow diagram associated with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. At 490, the method includes storing, in a memory (e.g., 206-1) sets of synaptic weights and biases (e.g., matrix data 209) corresponding to respective ANN partitions”. And see [0040] and FIG. 5A: “an ANN partition can comprise, for example, all of the nodes of a particular layer within an ANN, a subset of nodes from a particular layer, or a subset of nodes from two or more different layers of an ANN. … In general, an ANN partition refers to a subset of nodes of a particular ANN”. The Examiner interprets an ANN partition comprising all of the nodes of all of the layers of an ANN as the trained neural network. The Examiner interprets reading the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211 taught in [0037] as obtaining the trained neural network);
obtaining the identifier assigned to the trained neural network (see [0029]: “FIG. 3 is an example of an ANN partition table 307 that can be used in association with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. The ANN partition table 307 includes cryptographic codes 319-0 (DIGEST0), 319-1 (DIGEST1), . . . , 319-n (DIGESTn) for “n” respective ANN partitions 317-0 (PARTITION0), 317-1 (PARTITION1), . . . , 317-n (PARTITIONn)”. Also see [0021] and Fig. 1: “the memory 106 can store an ANN partition table (e.g., partition table 307) comprising cryptographic codes corresponding to respective ANN partitions”. In the scenario that the ANN partition corresponding to PARTITION0 is an ANN partition comprising all of the nodes of all of the layers of an ANN , the Examiner interprets PARTITION0, which is an identifier for an artificial neural network, as an identifier assigned to the trained neural network);
 obtaining a second hash code assigned to the identifier from the (see [0029]: “FIG. 3 is an example of an ANN partition table 307 that can be used in association with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. The ANN partition table 307 includes cryptographic codes 319-0 (DIGEST0), 319-1 (DIGEST1), . . . , 319-n (DIGESTn) for “n” respective ANN partitions 317-0 (PARTITION0), 317-1 (PARTITION1), . . . , 317-n (PARTITIONn)”. Also see [0021] and Fig. 1: “the memory 106 can store an ANN partition table (e.g., partition table 307) comprising cryptographic codes corresponding to respective ANN partitions”. The Examiner interprets the ANN partition table 307 stored in the memory 106 as a database. In the scenario that the ANN partition corresponding to PARTITION0 is an ANN partition comprising all of the nodes of all of the layers of an ANN , the Examiner interprets PARTITION0, which is an identifier for an artificial neural network as an identifier assigned to the neural network.  And see [0030] and Fig. 3: “each code 319 can be a digest generated using a cryptographic hash algorithm that can be represented by the equation: DIGESTn=HASH(S∥B) where “DIGESTn” is the cryptographic code corresponding to the partition (e.g., partition “n”), “S” is the set of all synaptic weights contained in the partition, “B” is the set of all biases contained in the partition, and “∥” represents concatenation. As noted above, in a number of embodiments, “HASH” can be an unkeyed hash algorithm such as SHA-1, SHA-224, SHA-256, MD5, MD6, etc”. And see [0037] and Figs. 2, 3 and 4B: “As shown at 493, performing the integrity verification operation can include reading, from the memory, the sets of synaptic weights and biases corresponding to the one or more ANN partitions, as well as the cryptographic codes corresponding to the one or more ANN partitions. For instance, an AI controller (e.g., 208-2) can read the partition table as well as the synaptic weight and bias information from memory (e.g., 206-1) and can provide both to a safety controller (e.g., 208-3)”. The Examiner interprets reading the cryptographic codes generated using a cryptographic hash algorithm corresponding to the one or more ANN partitions from the partition table 307 as obtaining a second hash code assigned to the identifier from a … database); and 
verifying or rejecting the trained neural network by comparing the calculated first hash code to the second hash code (see [0013]: “embodiments can prevent such data integrity issues from causing and/or becoming a safety concern. For example, responsive to determining that the weight and bias information being elaborated has changed since being stored, embodiments can issue a safety warning to a control component responsible for performing actions based on the elaborated output from performing such action. As one specific example, consider elaboration of sensor inputs by an electronic control unit (ECU) of an autonomous vehicle utilizing an ANN. The output of such elaboration may affect various vehicle subsystems responsible for braking, steering, accelerating, etc. In such circumstances, elaboration based on inaccurate and/or incorrect weight and bias information may result in unsafe braking, turning, acceleration, etc. However, an integrity verification operation in accordance with a number of embodiments of the present disclosure can confirm the integrity of weight and bias information prior to the ECU executing the various functions that may be affected by elaboration of the information. Accordingly, the various ECU functions may be prevented from being performed responsive to detection of a data integrity failure”. And see [0039] and Fig. 4B: “At 495, the integrity verification operation includes comparing the cryptographic codes corresponding to the one or more ANN partitions with the respective verification cryptographic codes. At 496, the integrity verification operation includes providing an indication of an integrity verification failure responsive to determining that one or more of the cryptographic codes is different than a corresponding one of the verification cryptographic codes. The indication can be in the form of a safety warning sent from a safety controller to a main controller that is responsible for controlling system operations based on received outputs from the ANN (e.g., via an AI controller)”. And see [0031]: “The safety controller can, while the AI controller is elaborating the inputs, newly generate (e.g., calculate) a cryptographic code (which may be referred to as a “verification cryptographic code”) and compare it to the corresponding cryptographic code from the partition table 307. The verification cryptographic code is generated in the same manner as the original cryptographic code (e.g., the cryptographic codes stored in table 307). For instance, “HASH (S∥B)” is used to generate the verification cryptographic code, where “S” is the set of all synaptic weights contained in a partition (e.g., partition.sub.n), and “B” is the set of all biases contained in the partition. The comparison resulting in a match can provide some assurance regarding the integrity of the weight and bias data being used by the AI controller”. Also see [0026]).  

Troia differs from claim 16 in that it fails to teach that the database storing the second hash code assigned to the identifier is a secure database (emphasis added).
In the same field of endeavor, Li teaches a joint learning method and system based on a public block chain and an encrypted neural network. The method comprises the following steps of: enabling the terminal to download a universal neural network model pre-constructed on the server; performing Training using local data, obtaining gradient updating data and encrypting the gradient updating data; acquiring encrypted data and a first identification code, sending the encrypted data to a server; calculating a hash value of the first identification code and uploading the hash value to the block chain; enabling a server to decrypte encrypted data, obtaining the sum of the second identification code and the gradient updating data, calculating the hash value of the second identification code, then verifying whether the hash value of the first identification code is consistent with the hash value of the second identification code or not, if yes, updating the universal neural network model by using the sum of the gradient updating data, otherwise, not updating (see abstract).
Specifically, Li teaches obtaining a second hash code assigned to the identifier from a secure database (see abstract: “calculating a hash value of the first identification code and uploading the hash value to the block chain”. The Examiner interprets the blockchain as a secure database. And see abstract: “verifying whether the hash value of the first identification code is consistent with the hash value of the second identification code”. Verifying whether the hash value of the first identification code stored in the blockchain is consistent with the hash value of the second identification code inherently involves obtaining the hash value of the first identification code from the blockchain because otherwise the hash value of the first identification code is not available for the verification. The Examiner interprets obtaining the hash value of the first identification code from the blockchain as obtaining a second hash code assigned to the identifier from a secure database).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Troia by substituting the memory 106 (a database) storing the second hash code assigned to the identifier with the blockchain (a secure database) storing the second hash code assigned to the identifier taught by Li. It would have been obvious because Li teaches that doing so achieves the following benefit: “The joint learning method and system based on a public blockchain and an encrypted neural network provided by the embodiments of the present invention ensure that the gradient update data transmitted by the terminal has not been tampered with by writing the calculated identification code into the blockchain” (see Li, Machine Translation, page 14, [0054]).

Troia modified in view of Li fails to teach wherein the one or more characteristic features of the trained neural network comprise one or more details on at least one of a training method or a training dataset used for training the trained neural network.  
In the same field of endeavor, Sheller teaches determining one or more characteristic features of the trained neural network; calculating a first hash code using a predetermined hash function from the one or more characteristic features of the trained neural network (see [0075] and Fig. 3: “a hash of the local training data is compared against the committed hashes stored in the hash ledger 337 by the local data accesser 335”. The Examiner interpret the local training data as the one or more characteristic features of the trained neural network); 
obtaining a second hash code (see [0069] and Figs. 3, 5A: “If the new training data is allowed to be used (e.g., block 512 returns a result of YES), or if the new training data is trusted (e.g., block 506 returns a result of YES), the example local data throttler 325 creates a hash of the new training data. (Block 515)”. And see[0070] and Figs. 3, 5A: “The example local data throttler 325 saves the hash in the hash ledger 337 in an uncommitted state. (Block 518). In the uncommitted state, the local training data corresponding to the stored hash is not allowed to be used in the training process. As disclosed in connection with FIG. 5B, the hash may later be committed to thereby allow use of the new training data”. The Examiner interprets the hash ledger 337 as a database); and 
verifying or rejecting (see [0075] and Fig. 3: “a hash of the local training data is compared against the committed hashes stored in the hash ledger 337 by the local data accesser 335. Only those local data items having corresponding hashes stored in the hash ledger 337 are allowed to be used for training. That is, if the local data accesser 335 determines that the hash of the local training data does not match any of the committed hashes of the prior training data (e.g., suggesting that the local training data has been tampered with), that local training data is not allowed to be used for training”),
wherein the one or more characteristic features of the trained neural network comprise one or more details on at least one of a training method or a training dataset used for training the trained neural network (see [0075] and Fig. 3: “a hash of the local training data is compared against the committed hashes stored in the hash ledger 337 by the local data accesser 335”. The Examiner interpret the local training data as the one or more characteristic features of the trained neural network).  
Both Sheller and Troia modified in view of Li teach verifying the integrity of characteristic features of a neural network using hash codes. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Troia modified in view of Li by letting the one or more characteristic features of the trained neural network comprise one or more details on a training dataset used for training the trained neural network, as taught Sheller. It would have been obvious for the following reason: Sheller teaches: “An edge may poison their training data to introduce backdoors into the model (e.g., a data poisoning attack), and may even adapt the poisoned data over time to achieve limited forms of other attacks (e.g., an adaptive data poisoning attack)” (see Sheller [0017]). “Only those local data items having corresponding hashes stored in the hash ledger 337 are allowed to be used for training. That is, if the local data accesser 335 determines that the hash of the local training data does not match any of the committed hashes of the prior training data (e.g., suggesting that the local training data has been tampered with), that local training data is not allowed to be used for training. For example, using an adaptive data the attack, an attacker may submit different training data rapidly in an attempt to damage the integrity of the model” (see Sheller [0075]). 

Regarding claim 19, Troia further teaches wherein the one or more characteristic features further include an architecture of the trained neural network (see [0037] and Figs. 2 and 4B: “an AI controller (e.g., 208-2) can read … the synaptic weight and bias information from memory (e.g., 206-1) and can provide both to a safety controller (e.g., 208-3)”. And see [0028] and FIG. 2: “the storage memory 206-1 is used to store the ANN partition table 207 as well as for data matrix 209 storage. The data matrix 209 can include the various ANN partition data such as the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211”. The Examiner interprets the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211 as the one or more characteristic features of the trained neural network).  

Regarding claim 20, Troia further teaches wherein the one or more characteristic features further include a weight of the trained neural network (see [0037] and Figs. 2 and 4B: “an AI controller (e.g., 208-2) can read … the synaptic weight and bias information from memory (e.g., 206-1) and can provide both to a safety controller (e.g., 208-3)”. And see [0028] and FIG. 2: “the storage memory 206-1 is used to store the ANN partition table 207 as well as for data matrix 209 storage. The data matrix 209 can include the various ANN partition data such as the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211”. The Examiner interprets the synaptic weights and biases corresponding to the nodes and layers of ANN partitions associated with ANN 211 as the one or more characteristic features of the trained neural network).  


Claims 6, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Troia (US 20190265701) , further in view of Li (CN 109698822 A) , further in view of Sheller (US 2019/0042937), and further in view of the evidential non-patent literature by N-able (hereafter “N-able”) entitled “SHA-256 Algorithm Overview” .

Regarding claims 6, 12 and 21, Troia further teaches wherein the predetermined hash function includes a collision resistant hash function (see Troia [0030] and Fig. 3: “each code 319 can be a digest generated using a cryptographic hash algorithm that can be represented by the equation: DIGESTn=HASH(S∥B) where “DIGESTn” is the cryptographic code corresponding to the partition (e.g., partition “n”), “S” is the set of all synaptic weights contained in the partition, “B” is the set of all biases contained in the partition, and “∥” represents concatenation. As noted above, in a number of embodiments, “HASH” can be an unkeyed hash algorithm such as SHA-1, SHA-224, SHA-256, MD5, MD6, etc”. And see the evidential reference N-able, page 2, ¶ 3: “Three properties make SHA-256 this secure. …Second, having two messages with the same hash value (called a collision) is extremely unlikely. With 2256 possible hash values (more than the number of atoms in the known universe), the likelihood of two being the same is infinitesimally, unimaginably small”. Therefore, the Examiner interprets the SHA-256 hash function as a collision resistant hash function).  


Claims 2, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Troia (US 20190265701), further in view of Li (CN 109698822 A) , further in view of Sheller (US 2019/0042937), and further in view of Pai (US 2013/0080070).

Regarding claims 2, 13 and 17, Troia modified in view of Li and Sheller fails to teach wherein the trained neural network is obtained by downloading from the Internet, from an Internet-based distribution platform, or as an attachment to an email.
In the same field of endeavor, Pai teaches wherein the trained neural network is obtained by downloading from the Internet, from an Internet-based distribution platform, or as an attachment to an email (see [0160]: “MATLAB algorithms for PLS (Cao (2008) Partial Least-Squares and Discriminant Analysis (available with tutorial on the internet at www.mathworks.com/matlabcentral/fileexchange/18760-partial-least-squares-- and-discriminant-analysis)) and ANN (Artificial Neural Networks: ANN DTU MATLAB toolbox (available on the internet at bsp.teithe.gr/members/downloads/DTUToolbox.html)) were obtained as Mathworks packages”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Troia modified in view of Li and Sheller by letting the trained neural network be obtained by downloading from the Internet, from an Internet-based distribution platform, or as an attachment to an email, as taught by Pai. It would have been obvious because doing so predictably achieves the commonly understood benefit of conveniently distributing neural network models through the ubiquitous Internet.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Troia (US 20190265701) , further in view of Li (CN 109698822 A) , further in view of Sheller (US 2019/0042937), and further in view of Bloom (US 2018/0336463).

Regarding claim 5, Troia modified in view of Li and Sheller fails to teach wherein the one or more characteristic features further include: an identifier of a provider of the trained neural network.
In the same field of endeavor, Bloom teaches wherein the one or more characteristic features further include: an identifier of a provider of the trained neural network (see [0052]: “metadata relating to a machine learning (ML) model or one of its components (e.g., encoder, decoder, or phase X component) can comprise at least one of the following: instructions (e.g., code) to transform unprocessed “raw” data (optionally sent metadata); link(s) to code/containers that transform unprocessed data (optionally sent metadata); an encoding (or phase X) component of the ML model (e.g. DNN, CNN, or RNN); and governance/provenance data, such as details about what domain data is appropriate for this process, a lifetime of validity of the process, an origin of the model, relevant URLs/links to send encoded data to, an ID of the model, or the creators of the model”).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Troia modified in view of Li and Sheller by letting the one or more characteristic features further include: an identifier of a provider of the trained neural network, as taught by Bloom. It would have been obvious because doing so predictably achieves the commonly understood benefit of ensuring that the initial provider of the neural network is correctly identified and credited for the neural network.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Troia (US 20190265701) , further in view of Li (CN 109698822 A) , further in view of Sheller (US 2019/0042937), and further in view of Yoon (US 2021/0067655).

Regarding claims 7 and 15, Troia further teaches wherein the method, before obtaining the trained neural network and the assigned identifier from the (see [0036] and FIG. 4B: “FIG. 4B is flow diagram associated with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. At 490, the method includes storing, in a memory (e.g., 206-1) sets of synaptic weights and biases (e.g., matrix data 209) corresponding to respective ANN partitions. At 491, the method includes storing, in the memory, cryptographic codes for the respective ANN partitions”. And see [0037] and FIG. 4B: “At 492, the method includes performing an integrity verification operation on one or more of the ANN partitions”. Because obtaining the trained neural network and the assigned identifier from the database is part of an integrity verification operation on one or more of the ANN partitions (step 492), steps 490 (uploading the trained neural network to a platform assigned to the … database) and 491 (calculating the first hash code using the predetermined hash function from the one or more characteristic features of the trained neural network) occur before obtaining the trained neural network and the assigned identifier from the … database (part of step 492)), further includes: 
uploading the trained neural network to a platform assigned to the (see [0036] and FIG. 4B: “At 490, the method includes storing, in a memory (e.g., 206-1) sets of synaptic weights and biases (e.g., matrix data 209) corresponding to respective ANN partitions”); 
assigning the identifier to the trained neural network (see [0029]: “FIG. 3 is an example of an ANN partition table 307 that can be used in association with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. The ANN partition table 307 includes cryptographic codes 319-0 (DIGEST0), 319-1 (DIGEST1), . . . , 319-n (DIGESTn) for “n” respective ANN partitions 317-0 (PARTITION0), 317-1 (PARTITION1), . . . , 317-n (PARTITIONn)”. Also see [0021] and Fig. 1: “the memory 106 can store an ANN partition table (e.g., partition table 307) comprising cryptographic codes corresponding to respective ANN partitions”. In the scenario that the ANN partition corresponding to PARTITION0 is an ANN partition comprising all of the nodes of all of the layers of an ANN , the Examiner interprets PARTITION0, which is an identifier for an artificial neural network as the identifier assigned to the trained neural network); 
determining the one or more characteristic features of the trained neural network; calculating the first hash code using the predetermined hash function from the one or more characteristic features of the trained neural network (see [0036] and Fig. 4B: “At 491, the method includes storing, in the memory, cryptographic codes for the respective ANN partitions. The cryptographic codes can be, for example, digests generated by performing a hash on the respective sets of synaptic weights and biases”); and 
storing the calculated first hash code of the trained neural network together with the identifier of the trained neural network in the (see [0036] and Fig. 4B: “At 491, the method includes storing, in the memory, cryptographic codes for the respective ANN partitions. The cryptographic codes can be, for example, digests generated by performing a hash on the respective sets of synaptic weights and biases. The digests can be stored in a partition table such as partition table 207 shown in FIG. 2 and partition table 307 shown in FIG. 3”. And see [0029]: “FIG. 3 is an example of an ANN partition table 307 that can be used in association with performing ANN integrity verification in accordance with a number of embodiments of the present disclosure. The ANN partition table 307 includes cryptographic codes 319-0 (DIGEST0), 319-1 (DIGEST1), . . . , 319-n (DIGESTn) for “n” respective ANN partitions 317-0 (PARTITION0), 317-1 (PARTITION1), . . . , 317-n (PARTITIONn)”).

Troia differs from claim 7 in that it fails to teach that the database storing the calculated first hash code of the trained neural network, the identifier of the trained neural network and associated with the platform is a secure database (emphasis added).
In the same field of endeavor, Li teaches storing a calculated hash code of a program and an identifier of the program in a secure database (see abstract: “calculating a hash value of the first identification code and uploading the hash value to the block chain”. The Examiner interprets the blockchain as a secure database. And see abstract: “verifying whether the hash value of the first identification code is consistent with the hash value of the second identification code”. Verifying whether the hash value of the first identification code stored in the blockchain is consistent with the hash value of the second identification code inherently involves obtaining the hash value of the first identification code from the blockchain because otherwise the hash value of the first identification code is not available for the verification).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Troia by substituting the memory 106 (a database) storing the hash code assigned to the identifier with the blockchain (a secure database) storing the hash code assigned to the identifier taught by Li. It would have been obvious because Li teaches that doing so achieves the following benefit: “The joint learning method and system based on a public blockchain and an encrypted neural network provided by the embodiments of the present invention ensure that the gradient update data transmitted by the terminal has not been tampered with by writing the calculated identification code into the blockchain” (see Li, Machine Translation, page 14, [0054]).

Troia modified in view of Li and Sheller fails to teach wherein the one or more characteristic features of the trained neural network which are stored or mapped in the calculated first hash code are displayed during a download of the trained neural network from the secure database or the platform.  
However, Yoon teaches wherein the one or more characteristic features of a program (emphasis added to show the difference between the reference and the claim)program from the the platform (see [0132]: “As shown in FIG. 11, the user interface device 320 of the image forming device 300 may receive an input 1110 for selecting B app supported by the second platform. In more detail, the user interface device 320 may receive the input 1110 for selecting “B app for the second platform.” The user interface device 320 may display information 1130 about the B app supported by the second platform upon receiving the input 1110 for selecting “B app for the second platform.” For example, the information about the B app may include information about a platform to which the B app is supported, version information of the B app, a developer of the B app, a file name when the B app is downloaded, similar apps that provide the same or similar service as a service provided by the B app, or the like”).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Troia modified in view of Li and Sheller by letting the one or more characteristic features of a program which are stored or mapped in the calculated first hash code be displayed during a download of the program from the platform, as taught by Yoon. It would have been obvious because doing so predictably achieves the commonly understood benefit of informing a user the characteristic information of a program before the user downloads the program. Because in Troia, the program is a trained neural network and the characteristic features of the program are stored or mapped in the hash code, Troia modified in view of Li, Sheller and Yoon would teach wherein the one or more characteristic features of the trained neural network which are stored or mapped in the calculated first hash code are displayed during a download of the trained neural network from the secure database or the platform, as recited in claims 7 and 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/Examiner, Art Unit 2495       

/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495